ACCEPTED
                                                                                                              03-13-00296-CR
                                                                                                                      6620212
                                                                                                   THIRD COURT OF APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                                        8/24/2015 12:34:27 PM
                                                      Attorney at Law                                       JEFFREY D. KYLE
                                             1801 East 51st Street, Suite 365-474
                                                                                       lawyer1@johnjasuta.com
                                                                                                                       CLERK
                                                    Austin, Texas 78723
                                                   Off. Tel. 512-474-4747           www.texasappeallawyers.com
                                                     Fax: 512-532-6282

                                                                                           FILED IN
                                      Consultation by Appointment Only              3rd COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    8/24/2015 12:34:27 PM
                          To: Jeffrey D. Kyle
                                                                                        JEFFREY D. KYLE
                        Date: August 24, 2015                                                Clerk
                      Subject: Robbie Dale Walker v. State; No. 03-13-00296-CR

Dear Mr. Kyle:

I have obtained a copy of the Court's opinion in the above captioned case, delivered on May 29, 2015, as well as
notice that, on August 6, 2015, the Court overruled our motion for rehearing. I have forwarded a copy of the
Court’s opinion to Mr. Walker at the TDCJ-CID Darrington Unit, in Rosharon, Texas, with a letter advising him,
as required by Rule 48.4, Tex.R.App.Pro., and it has been received.

Exhibit “A” attached hereto demonstrates that the US Postal Service records have the package “In Transit” on
August 10. Exhibit “B” attached hereto, received today from maillroom personnel at the Darrington Unit,
demonstrate the package was received at the unit on August 10, 2015, and personally delivered to Mr. Walker, the
same day. I have, therefore, complied with the requirements of Rule 48.

                                   Certificate of Compliance and Delivery

This is to certify that: (1) this document, created using WordPerfect™ X7 software, contains 154 words, excluding
those items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies with Rules 9.4 (i)(2)(B) and 9.4 (i)(3),
Tex.R.App.Pro.; and (2) on August 24, 2015, a true and correct copy of the above and foregoing memo was
transmitted via the eService function on the State’s eFiling portal, to Chris Johnson (chris.johnson@co.hays.tx.us),
counsel of record for the State of Texas, and to Appellant, at the Darrington Unit.

                                                         Respectfully submitted,


                                                         __________________________________
                                                         John G. Jasuta
                                                         Attorney at Law
                                                         1801 East 51st Street, Suite 365-474
                                                         Austin, Texas 78723
                                                         eMail: lawyer1@johngjasuta.com
                                                         Tel. 512-474-4747
                                                         Fax: 512-532-6282

                                                         State Bar No. 10592300

                                                         Attorney for Robbie Dale Walker
Exhibit “A”
Exhibit “B”